           Case 1:19-cv-11795-GAO Document 55 Filed 08/03/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 LOWELL GENERAL HOSPITAL,

                         Plaintiff,
                                                         Case No. 1:19-CV-11795-GAO
 v.

 OPTUMRX, INC.,

                         Defendant.


                               ELECTRONIC DISCOVERY PLAN

        Pursuant to Rule 26 of the Federal Rules of Civil Procedure, Plaintiff Lowell General
Hospital (“Plaintiff”) and Defendant OptumRx, Inc. (“Defendant”) (collectively “Parties” and
individually a “Party”), have conferred and hereby agree to the following protocol for electronic
discovery, and the Court hereby ORDERS the establishment of the following protocol for
electronic discovery:

      A. Types of Electronically Stored Information to Be Produced. Electronically Stored
         Information (“ESI”) shall be defined as information that is generated, received, processed
         and recorded, and/or maintained by or in computers, databases, systems, network drives,
         shared spaces, external or removable media, and other electronic devices and sources.

         The Parties agree that their obligation to preserve and/or collect ESI in response to
         discovery requests is governed by the Federal Rules of Civil Procedure (“Rules of Civil
         Procedure”) and applicable case law. The Parties agree that they will undertake good faith,
         reasonably diligent efforts to preserve relevant ESI that is otherwise discoverable under the
         Rules of Civil Procedure. This Protocol does not define the scope of relevance of any
         particular information. Nothing in this Protocol establishes any agreement as to the proper
         subject matter of this litigation.

         The Parties agree that nonresponsive attachments or “children” documents to responsive
         emails or “parent” documents will be produced, except that: (1) personal health information
         and personally identifiable information associated with individuals other than AB (as
         defined in the Amended Complaint) may be redacted; (2) rates, fees, and prices associated
         with third parties, where that information is unrelated to the substance of this dispute, may
         be redacted; and (3) any document containing highly confidential or otherwise sensitive
         business information may be designed as Highly Confidential Material pursuant to
         Paragraph 8(b) of the Confidentiality Agreement and Stipulated Protective Order entered
         by the Court at ECF Docket No. 49. The Parties further agree that nonresponsive emails
         will be produced if a responsive attachment is produced, except that the foregoing



                                                  1
     Case 1:19-cv-11795-GAO Document 55 Filed 08/03/20 Page 2 of 6



   categories of information in the email may be redacted or designated Highly Confidential
   Material.

B. Deleted Files. The Parties shall not be obligated under this Protocol to preserve or produce
   deleted ESI lost as a result of the routine, good-faith operation of an ESI preservation
   system prior to the date on which the duty to preserve ESI arose.

C. Production of ESI. To help contain costs and reduce the volume of ESI that may not be
   relevant to this matter, the Parties agree to the use of reasonable search terms, custodians,
   and date ranges as a means to identify likely relevant ESI for review and production. The
   fact that a document may have been retrieved by application of search terms shall not
   prevent any Party from withholding from production such document for lack of
   responsiveness, privilege, or other permissible objection. On or before the twenty-fifth day
   after the filing of this Electronic Discovery Plan, the parties will meet and confer in good
   faith in an effort to agree upon search terms, date ranges and custodians.

   Notwithstanding the foregoing, to the extent that a Party identifies responsive ESI not hit
   upon by the search terms agreed upon by the parties, all such non-privileged documents
   must be produced, subject to the Parties’ objections to discovery requests.

   Following agreement on custodians, search terms and date ranges, each party reserves the
   right to ask the other party to add both additional custodians, additional search terms,
   and/or other time periods, including based on information learned from discovery
   responses or that otherwise becomes available during the course of discovery, subject to
   the rules governing discovery.

D. Production of ESI. With the exception of the files listed in Paragraph E and other
   document types for which Tag Image File Format (“TIFF”) is not appropriate, documents
   shall be produced as TIFF images with associated metadata fields, including the following
   metadata fields:

      Field                        Field Description for          Field Description for
                                   Electronic Documents           Emails
      BEGBATES (DPF)               First Bates identifier of      First Bates identifier of
                                   item                           item
      ENDBATES (DPF)               Last Bates identifier of       Last Bates identifier of
                                   item                           item
      BEGATTACH (DPF)              Starting Bates number of a     Starting Bates number of a
                                   document family                document family
      ENDATTACH (DPF)              Ending Bates number of a       Ending Bates number of a
                                   document family                document family
      PAGECOUNT (DPF)              Number of pages                Number of pages
      AUTHOR                       Document author from           n/a
                                   Metadata
      CUSTODIAN                    Custodian(s) of the            n/a
                                   document


                                             2
Case 1:19-cv-11795-GAO Document 55 Filed 08/03/20 Page 3 of 6



Field                 Field Description for          Field Description for
                      Electronic Documents           Emails
CONFIDENTIALITY       Confidentiality designation    Confidentiality
                                                     designation
AUTHOR                Document author from           n/a
                      Metadata
FROM                  n/a                            Sender of message or
                                                     calendar invite
TO                    n/a                            Recipient of message or
                                                     calendar invite
CC                    n/a                            Copied recipients of
                                                     message or calendar invite
BCC                   n/a                            Blind copied recipients of
                                                     message or calendar invite
SUBJECT               n/a                            Subject of message or
                                                     calendar invite
TITLE                 Title from a document’s        n/a
                      properties
DATECREATED           Date file was created
DATEMODIFIED          Date file was last modified
SENTDATE              n/a                            The sent date of the
                                                     message in the format
                                                     MM/DD/YYYY
SENTTIME              n/a                            The sent time of the
                                                     message in the format
                                                     HH:mm:ss
RECEIVEDDATE                                         The received date of the
                                                     message in the format
                                                     MM/DD/YYYY
RECEIVEDTIME                                         The received time of the
                                                     message in the format
                                                     HH:mm:ss
FILENAME              Contents of this metadata      Contents of this metadata
                      field, or an equivalent        field, or an equivalent
FILEEXTEN             File extension                 File extension
FILESIZE              Size of the file in bytes      Size of the file in bytes
HASH                  MD5 or SHA1 hash of the        MD5 or SHA1 hash of the
                      document                       email
ITEMTYPE              Identifies whether the file    Identifies whether the file
                      is an email, attachment, or    is an email, attachment, or
                      stand-alone efile.             stand-alone efile.
NATIVELINK (DPF)      Link to native file (if any)   Link to native file (if any)
TEXTLINK (DPF)        Link to text file for the      Link to text file for the
                      document                       email




                                3
     Case 1:19-cv-11795-GAO Document 55 Filed 08/03/20 Page 4 of 6



   The Parties shall also produce document level .txt files containing extracted full text from
   the documents or OCR text if extracted text is not available or if the document has been
   redacted. All TIFF images shall be branded with a unique Bates number and confidentiality
   designation (if any).

E. Production of Native Format ESI. Responsive spreadsheets (e.g., Excel, Lotus, etc.),
   presentations (e.g., PowerPoint, Keynote, etc.), Microsoft Access and other personal (non-
   enterprise) database files, or multi-media file (e.g., .wav, .mp3, .aiff, .gif, etc.) shall be
   produced in native format. In instances where such files require redaction, the Parties may
   redact a TIFF image of the native file. For each document withheld in its entirety on
   privilege grounds that is part of a family where other family members are being produced,
   a single-page Bates-Stamped TIFF placeholder contained the text “PRIVILEGED
   DOCUMENT WITHHELD” shall be produced.

F. Production Timeline. The Parties shall produce responsive, relevant, non-privileged
   documents on a rolling basis beginning on or before the sixtieth day after the filing of this
   Electronic Discovery Plan. The Parties shall agree to use best efforts to avoid production
   of duplicate ESI (including use of MD5 or SHA-1 hash values); however, the Parties shall
   not be required to conduct manual de-duplication. The Parties can leverage industry
   standard email threading technologies and only produce the most inclusive email thread.
   The Parties may request production of additional emails comprising lesser inclusive threads
   or individual emails if necessary.

G. Privilege Log. Documents withheld from production that a Party contends are covered by
   an attorney-client privilege, common interest or joint defense protection, and/or work
   product protection should be logged on a privilege log on a document-by-document basis.
   The following information shall be provided (when applicable) in the privilege log for each
   document: (1) unique document identification number; (2) document type; (3) date;
   (4) author; (5) recipient(s); (6) cc and bcc; (7) privilege or protection claimed; and (8) a
   description of the document and its subject matter sufficient to explain the basis for the
   claim(s) of privilege. Parties’ privilege logs must be transmitted within thirty (30) days of
   the conclusion of its final production.

   The parties agree that internal documents to, from, or copying the following in-house and
   outside counsel do not need to be included on the privilege log:

       •   Jeffrey Weinstein, Esq.
       •   Zachary Redmond, Esq.
       •   David A. Wollin, Esq.
       •   James L. Tuxbury, Esq.
       •   John Keefe, Esq.
       •   Kyle M. Thomas, Esq.
       •   Jennifer D. Molinar, Esq.
       •   Christopher G. Karagheuzoff, Esq.
       •   Anthony P. Badaracco, Esq.



                                             4
        Case 1:19-cv-11795-GAO Document 55 Filed 08/03/20 Page 5 of 6



      Additional names of attorneys may be added to the foregoing list. In the event a Party
      produces a privileged document whether inadvertent or otherwise, such production shall
      not constitute a waiver of the privilege. Upon notification by the producing Party or
      discovery by the receiving Party, such privileged documents shall be segregated and
      destroyed within 5 business days, subject to the receiving Party’s right to seek court
      intervention under Rule 26 of the Federal Rules of Civil Procedure.


Plaintiff LOWELL GENERAL HOSPITAL           Defendant OPTUMRX, INC.

By its attorneys,                           By its attorneys,

/s/ David A. Wollin                         /s/ Robert G. Manson
David A. Wollin (BBO #600487)               Robert G. Manson, Esq.
James L. Tuxbury (BBO #624916)              Law Office of Robert G. Manson
Sara J. Stankus (BBO #600487)               398 Brigham Street
Hinckley, Allen & Snyder LLP                Marlborough, MA 01752
100 Westminster Street, Suite 1500          T: (508) 274-8360
Providence, RI 02903                        E-mail: bobmanson@comcast.net
T: (401) 274-2000
F: (401) 277-9600                           /s/ Christopher G. Karagheuzoff
E-mail: dwollin@hinckleyallen.com           Christopher G. Karagheuzoff (pro hac vice)
          jtuxbury@hinckleyallen.com        Anthony P. Badaracco (pro hac vice)
          sstankus@hinckleyallen.com        Dorsey & Whitney LLP
                                            51 West 52nd Street
                                            New York, NY 10019
                                            T: (212) 415-9200
                                            E-mail: karagheuzoff.christopher@dorsey.com
                                                     badaracco.anthony@dorsey.com
Dated: July 24, 2020




          08/03/2020
Dated: ____________________________         SO ORDERED:


                                              /s/ George A. O'Toole, Jr.
                                            Hon. George A. O’Toole
                                            United States District Judge




                                            5
            Case 1:19-cv-11795-GAO Document 55 Filed 08/03/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2020, I caused to be served a true copy of the foregoing
document via electronic mail and first class mail, postage pre-paid, upon all counsel of record as
follows:

 Robert G. Manson, Esq.                             Christopher G. Karagheuzoff (pro hac vice)
 Law Office of Robert G. Manson                     Dorsey & Whitney LLP
 398 Brigham Street                                 51 West 52nd Street
 Marlborough, MA 01752                              New York, NY 10019
 T: (508) 274-8360                                  T: (212) 415-9200
 bobmanson@comcast.net                              karagheuzoff.christopher@dorsey.com


                                                      /s/ David A. Wollin




                                                6
#60005976
